Exhibit 23.2 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement (Form S-8) of Hewlett-Packard Company pertaining to the: · ArcSight, Inc. 2007 Equity Incentive Plan · Amended and Restated ArcSight, Inc. 2002 Stock Plan of our reports dated December 17, 2009, with respect to the consolidated financial statements and schedule of Hewlett-Packard Company and the effectiveness of Hewlett-Packard Company's internal control over financial reporting included in its Annual Report (Form 10-K) for the year ended October 31, 2009, filed with the Securities and Exchange Commission. /s/ ERNST &YOUNG LLP San Jose, California November 4, 2010
